Gray, C. J.
This indictment duly charges an assault with intent to maim. The verdict, as recorded, shows a good conviction of a simple assault only, and is not affected by the misrecital of it in the defendants’ motion. The defendants having been convicted of part of the offence charged, and that part being of itself an offence substantially alleged in the indictment, they are liable to be sentenced accordingly. Gen. Sts. e. 172, § 16.*

Exceptions overruled.


 “When a person indicted for a felony is on trial acquitted by the verdict of part of the offence charged, and convicted of the residue, such verdict may be received and recorded by the court, and thereupon the person indicted shall be adjudged guilty of the offence, if any, which appears to the court to be substantially charged by the residue of the indictment, and shall be sentenced and punished accordingly.”